Exhibit 10(ee)

 

SUMMARY OF AMENDMENTS TO

THE SPRINT SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

The Sprint Supplemental Executive Retirement Plan (the “SERP”), filed as Exhibit
10(l) to Sprint’s Annual Report on Form 10-K/A for the year ended December 31,
2001, was amended to preclude from participation persons employed by Nextel
prior to the merger of Sprint and Nextel. In addition, the SERP was amended to
provide that accruals under all benefit formulas of the SERP will cease on
December 31, 2005 for each participant, except for any participant who is
specifically designated to provide services to Sprint Nextel in connection with
the New Local Company or a participant to which Sprint Nextel is obligated to
provide benefit accruals as of the date of the merger under an employment
agreement.